DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the Group I invention in the reply filed on 1/5/2022 is acknowledged.

Claim Rejections - 35 USC § 112
Claims 1-2, 5-11 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 5, 6 and 16 each recite the subject matters that: the buried semiconductor region is more heavily doped than the active semiconductor substrate region. However, they each fail to clarify: whether it definitely means that the type of dopant in the buried semiconductor region is definitely more heavily doped than the same type, or the opposite type, or both of the types, of dopants/impurities in the active semiconductor substrate region, given that the active semiconductor substrate region (27, P type) in the instant invention is formed inside a large N well (24), and thus comprises both types of dopants.  

	Claim 11 recites the term of: “the first semiconductor well”; but such term lacks a sufficient antecedent basis in the claim.

Claim Rejections - 35 USC § 102 and/or 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-5 and 16, insofar as being in compliance with 35 USC 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otake (US 2007/0246738; of record).
	Otake discloses an integrated circuit (particularly see Fig. 1), comprising: a P-type semiconductor substrate (2); an active semiconductor substrate region (12; P+) 
wherein the buried semiconductor region (N++) is more heavily doped than the active semiconductor substrate region (P+); an additional region (a portion of 3 between 12 and 6) with N-type conductivity (N-) situated between the active semiconductor substrate region and the buried semiconductor region; wherein the buried semiconductor region is situated at an interface between the P-type semiconductor substrate and the additional region; and a semiconductor well (the rest of 3) with N-type conductivity surrounding the additional region and the active semiconductor substrate region; and a drain region (9) of an N-type laterally diffused metal-oxide semiconductor (NLDMOS) transistor, contained within said semiconductor well.
	Furthermore, it is noted that any potential implications regarding how the additional region and the semiconductor well are formed, such as whether they are formed together in one step or in multiple steps, are process limitations, which would not carry patentable weight in this claim drawing to a structure, because distinct structure is not necessarily produced.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  

Claims 3 and 4 are rejected, or further rejected, under 35 U.S.C. 102(a)(1) as being anticipated by Nitta (US 9,911,814).
	Nitta discloses an integrated circuit transistor (particularly see the right side of Fig. 2; an NLDMOS) including a source region (86; N type), a body region (56a; P type) and a drain region (76 and/or 56b; N type), comprising:  a semiconductor substrate (10; .

Claims 1-2, 5-11 and 16-17, insofar as being in compliance with 35 USC 112, are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nitta.
	The disclosure of Nitta is disclosed as applied to claims 3 and 4 above.
	Nitta further discloses that the active semiconductor substrate region (56a) is formed in the n-type doped well (20), which means that such active semiconductor region naturally also include n-type dopants; thus (at least the upper portion of) the buried semiconductor region (16a) is naturally more heavily doped with the n-type dopant than (the n-type dopant in) the active semiconductor substrate region.

“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 2, 6-10 and 17, in addition to what have been discussed above, it is further noted that: the device of Nitta (particularly see the left side of Fig. 1; also see col. 13, lines 59-61) can further comprises: an NPN-type bipolar transistor; and
a second buried semiconductor layer (11a) having N-type conductivity located underneath the NPN-type bipolar transistor, 
	wherein the second buried semiconductor layer is underneath the NPN-type bipolar transistor and the (first) buried semiconductor region that is underneath the NLDMOS transistor can be situated at a same depth and have a same dopant concentration; and/or 

	wherein an isolation region (center portions of 110) can be between the first and second semiconductor wells. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References B-D are cited as being related to an LDMOS device structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654. The examiner can normally be reached 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SHOUXIANG HU/Primary Examiner, Art Unit 2898